Title: From George Washington to Jacob Johnson, 23 March 1781
From: Washington, George
To: Johnson, Jacob


                  
                     Sir
                     Head Quarters New Windsor March 22 1781
                  
                  Your Memorial of the 24th of Feby addressed to me, was lodged at Head Quarters, while I was absent on a Journey to Rhode Island, from which place I have but lately arrived.
                  In answer to your request to be appointed Chaplain of the Garrison at Wyoming I have to observe; that there is no provision made by Congress for such an establishment; without which, I should not be at liberty to make any appointment of the kind, however necessary or expedient (in my opinion), or however I might be disposed to give every species of countenance & encouragement to the cultivation of Virtue, Morality, and Religion.  I am, with Sir Your Most Obedt
                  
               